         Case 1:20-cv-00740-JLT Document 4 Filed 06/01/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   GUILLERMO TRUJILLO CRUZ,                              Case No. 1:20-cv-00740-JLT (PC)

12                        Plaintiff,
                                                           ORDER TO SUBMIT APPLICATION
13             v.                                          TO PROCEED IN FORMA PAUPERIS
                                                           OR PAY FILING FEE
14   GOMEZ, et al.,
                                                           45-DAY DEADLINE
15                        Defendants.
16

17             Plaintiff has not paid the $400 filing fee for this action or submitted an application to

18   proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Accordingly, within 45 days of the date

19   of service of this order, the plaintiff SHALL submit the attached application to proceed in forma

20   pauperis or pay the $400 filing fee. No requests for an extension will be granted without a

21   showing of good cause. Failure to comply with this order will result in dismissal of this

22   action.

23

24   IT IS SO ORDERED.

25      Dated:       May 30, 2020                                 /s/ Jennifer L. Thurston
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28
